Citation Nr: 0727945	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  01-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include separate compensable ratings for 
tinnitus in each ear.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left leg with Muscle Group XI 
involvement, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right shoulder with Muscle Group I 
involvement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's increased 
rating claims for residuals of a gunshot wound of the left 
leg with Muscle Group XI involvement, evaluated as 20 percent 
disabling, and for residuals of a gunshot wound to the right 
shoulder with Muscle Group I involvement, evaluated as 
10 percent disabling.  The RO also determined that new and 
material evidence had not been received to reopen the 
veteran's previously denied claims for service connection for 
bilateral hearing loss and for tinnitus.  The veteran 
disagreed with this decision in October 2000 and perfected a 
timely appeal in January 2001.

In December 2002, the Board determined that new and material 
evidence had been received to reopen the veteran's claims for 
service connection for bilateral hearing loss and for 
tinnitus.  The Board denied the veteran's claim for service 
connection for bilateral hearing loss on the merits and 
deferred adjudication of the merits of the veteran's claim 
for service connection for tinnitus pending additional 
development.  The Board also denied the veteran's increased 
rating claim for residuals of a gunshot wound to the left leg 
with Muscle Group XI involvement and assigned an increased 
30 percent rating to the veteran's service-connected 
residuals of a gunshot wound to the right shoulder with 
Muscle Group I involvement.

Pursuant to the Board's December 2002 decision, in a January 
2003 rating decision, the RO assigned a 30 percent rating to 
the veteran's service-connected residuals of a gunshot wound 
to the right shoulder with Muscle Group I involvement 
effective July 13, 2000 (the date that VA received the 
veteran's increased rating claim).

In November 2003, the Board remanded the veteran's claim for 
service connection for tinnitus to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  The Board observes that this remand was 
assigned the same docket number as the veteran's current 
appeal.

The veteran appealed the Board's December 2002 decision to 
the United States Court of Appeals for Veterans' Claims 
(Veterans Court) and, in December 2003, the Veterans Court 
vacated the Board's December 2002 decision with respect to 
the denial of the veteran's claim for service connection for 
bilateral hearing loss and his increased rating claims for 
residuals of a gunshot wound to the left leg with Muscle 
Group XI involvement, evaluated as 20 percent disabling, and 
for residuals of a gunshot wound to the right shoulder with 
Muscle Group I involvement, evaluated as 30 percent 
disabling.  The appeals were remanded for additional 
proceedings.

In July 2004, pursuant to the Veterans Court's December 2003 
Order, the Board remanded the veteran's claim for service 
connection for bilateral hearing loss and his increased 
rating claims for residuals of a gunshot wound to the left 
leg with Muscle Group XI involvement, evaluated as 20 percent 
disabling, and for residuals of a gunshot wound to the right 
shoulder with Muscle Group I involvement, evaluated as 
30 percent disabling, to the RO/AMC.

In a July 2005 rating decision, the RO granted the veteran's 
claim for service connection for tinnitus, assigning a 
10 percent rating effective July 13, 2000 (the date that VA 
received this claim).  This decision was issued to the 
veteran and his representative in August 2005.  The veteran 
disagreed with the 10 percent rating assigned to his service-
connected tinnitus in November 2005, requesting separate 
compensable ratings for tinnitus in each ear.  He perfected a 
timely appeal in February 2006.

The Board notes that, in July 2004, the veteran filed a claim 
of entitlement to a total disability rating based on 
individual unemployability (TDIU).  To date, however, the RO 
has not adjudicated this claim.  Accordingly, this claim is 
referred back to the RO for adjudication.


FINDINGS OF FACT

1.  The medical evidence does not show bilateral hearing loss 
during active service or for many years thereafter; the 
competent medical evidence weighs against a nexus between the 
veteran's currently diagnosed bilateral hearing loss and 
service.

2.  The veteran's service-connected tinnitus is currently 
assigned the maximum schedular rating of 10 percent.

3.  The veteran's service-connected residuals of gunshot 
wounds to the left leg with Muscle Group XI involvement and 
to the right shoulder with Muscle Group I involvement are, at 
most, moderately severe; there is no objective medical 
evidence of a severe muscle disability in either the left leg 
or the right shoulder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).

2.  There is no legal entitlement for a separate 10 percent 
evaluation for each ear for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for entitlement to an increased rating in 
excess of 20 percent for residuals of a gunshot wound of the 
left leg with Muscle Group XI involvement have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.73, DC 5311 (2006).

4.  The criteria for entitlement to an increased rating in 
excess of 30 percent for residuals of a gunshot wound of the 
right shoulder with Muscle Group I involvement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 
4.55, 4.56, 4.73, DC 5301 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Veterans Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2001 and July 2004 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claims, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸ 19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO 
also provided the veteran and his service representative with 
notice of the Dingess requirements in March 2006.  The appeal 
was subsequently readjudicated in an April 2007 Supplemental 
Statement of the Case.

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the RO was unable to 
comply with Pelegrini II because the September 2000 rating 
decision that is the subject of this appeal was issued prior 
to the enactment of the VCAA.  VCAA notice was provided after 
the September 2000 rating decision that is the subject of 
this appeal; however, the veteran's claims were readjudicated 
in supplemental statements of the case (SSOCs) issued in 
April 2002, July 2005, January and August 2006, and April 
2007.  The Board notes that the SSOCs issued in April 2002, 
July 2005, January 2006, and April 2007 all contained VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  Pursuant to the Board's July 2004 remand, the 
veteran also was provided with April 2005 VA audiology, ear 
diseases, and muscles examinations, which either ruled out a 
current diagnosis or contained negative nexus opinions 
relating to the claim for service connection for bilateral 
hearing loss and also contained relevant findings for the 
veteran's increased rating claims for residuals of gunshot 
wounds to the right shoulder and left leg.  There is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the evidence 
is adequate to resolve both claims.  
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for Bilateral Hearing Loss

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination  in November 
1942, the veteran's hearing was 20/20 bilaterally.  He was 
not treated for bilateral hearing loss during active service.  
His hearing was 15/15 (or completely normal) at his 
separation physical examination in November 1945.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was combat infantryman.  
He was awarded the Purple Heart.  He participated in the 
Rhineland, Northern France, and Central European campaigns.

A review of the veteran's post-service treatment records 
shows that, in May 1980, the veteran complained of probable 
sensorineural hearing loss.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
X
80
LEFT
5
5
45
X
65

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 92 percent in the left ear.  
The assessment was sensorineural hearing loss consistent with 
involvement in conversation.

On the authorized audiological evaluation in April 1989, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
X
100
LEFT
5
20
55
X
65

Speech audiometry revealed speech recognition ability of 
52 percent in the right ear and of 80 percent in the left 
ear.  The impression was moderate to severe high frequency 
sensorineural hearing loss, bilaterally.

The veteran was hospitalized for several days on two separate 
occasions in May and June 1989 at a VA Medical Center for 
treatment of his bilateral hearing loss.  Physical 
examination on admission showed clear tympanic membranes.  
The impression on admission was asymmetrical sensorineural 
hearing loss consistent with retrocochlear findings.  
Following a  computerized tomography (CT) scan, the 
impressions were no evidence of an intercanalicular acoustic 
neuroma and a prominent vascular loop possibly pressing on 
the vestibular nerve.  The discharge diagnoses were 
asymmetric sensorineural hearing loss and rule out vascular 
loop syndrome.  Following further in-patient studies in June 
1989, the impression was changed to asymmetrical 
sensorineural hearing loss.

In a January 2001 statement, the veteran's wife contended 
that the veteran's current hearing loss was caused by his 
active duty in the infantry during World War II.

On VA audiology examination in April 2001, the audiologist 
stated that the "veteran did not provide consistent 
responses which could be used for rating."

On VA ear diseases examination in April 2001, the veteran 
complained of hearing loss since service separation.  
Otologic examination revealed bilateral cerumen impactions 
which were cleaned under the operating microscope, and clear 
tympanic membranes and external auditory canals.  The VA 
examiner reviewed the veteran's records, noting that he had 
some high frequency hearing loss in 1980 and subsequently 
developed dramatic hearing loss in the right ear that was now 
more pronounced and included the left ear.  The VA examiner 
concluded, "In my opinion, I can find nothing in the record 
to support a service-connected hearing loss."  The VA 
examiner based his opinion on the 35 year gap between the 
veteran's service separation and his first reported high 
frequency hearing loss as a result of post-service employment 
in 1980.  The diagnoses included bilateral sensorineural 
hearing loss.

On VA audiology consultation in March 2002, the VA 
audiologist stated that the veteran's responses on 
audiometric evaluation suggested a severe to profound 
sensorineural hearing loss.  The veteran's wife reported that 
the veteran was able to hear her on the phone when she called 
him on her cellular phone and he was at home.  The veteran 
also was able to follow verbal commands at times without 
visual cues.  The VA examiner stated, "These facts suggest 
that [the veteran's] volunteered results on hearing 
evaluation do not truly represent his hearing status.  
Nonetheless, the veteran has a documented hearing loss."

In January 2005, the VA Medical Center in Dallas, Texas, 
notified the RO that it had no records for the veteran for 
1978.

On the authorized audiological evaluation in April 2005, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
80
105+
105
LEFT
35
60
80
85
85

The VA audiologist stated that speech recognition testing 
could not be accomplished secondary to the veteran's 
cerebrovascular accident, which diminished his expressive 
skills.

On VA ear diseases examination in April 2005, the VA examiner 
stated that the veteran's history was provided by his wife 
since he had suffered at least one stroke and had a very 
difficult time communicating.  The veteran's wife noted a 
significant decline in the veteran's auditory acuity and 
problems communicating with him since the 1970s.  Although 
the veteran complained of bilateral tinnitus after service 
separation, his wife told the VA examiner that she was not 
aware of any problems with communication and the veteran's 
auditory acuity and problems with communication did not have 
their onset until some time during the 1970s.  Otologic 
examination showed bilateral cerumen impactions which were 
removed and normal bilateral tympanic membranes and external 
auditory canals.  An audiogram showed a bilateral severe to 
profound sensorineural hearing loss.  The VA examiner noted 
that a review of the claims file was negative for hearing 
loss and tinnitus incurred during active duty and the 
veteran's hearing was normal at separation.  He also noted 
that a review of the claims file showed bilateral high 
frequency sensorineural hearing loss as early as 1980.  The 
VA examiner determined that, subsequent to 1980, the veteran 
had experienced a very significant decline in his audiometric 
thresholds, particularly in the last 5-10 years.  Since the 
veteran had normal hearing at separation from service, and 
since his wife dated his hearing loss to the 1970s, the VA 
examiner concluded that it was most likely that the veteran's 
current hearing loss occurred subsequent to service 
separation.  "Although the veteran might have had hearing 
loss incurred while on active duty that would have been 
significant enough for rating purposes, it would be, in my 
opinion, only a remote possibility at best.  It should be 
noted that hearing loss due to acoustic trauma occurs at the 
time of insult, not years later."  The VA examiner also 
concluded that it was less likely than not that the veteran's 
current hearing loss was related to active service, including 
in-service noise exposure or acoustic trauma.  The diagnoses 
included bilateral severe to profound sensorineural hearing 
loss.

In a lengthy May 2007 statement, the veteran's representative 
disputed the VA examiner's April 2005 opinion concerning the 
etiology of the veteran's hearing loss.

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including organic 
diseases of the nervous system (to include sensorineural or 
high frequency hearing loss), may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  The veteran has asserted that his 
in-service duties exposed him to significant acoustic trauma 
that resulted in hearing loss.  The veteran's DD Form 214 
confirms that he was a combat infantryman, which undoubtedly 
exposed him to excessive noise over a prolonged period of 
time, apparently without ear protection.  The service medical 
records show that his hearing was normal at his entry into 
service and at service separation.  

The earliest indication that the veteran sought treatment for 
hearing loss occurred in May 1980, or almost 35 years after 
his service separation in November 1945, when he reported a 
history of post-service noise exposure and was diagnosed with 
sensorineural hearing loss.  With respect to negative 
evidence, the Veterans Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  
Here there is a decades long gap between the in-service noise 
exposure and the eventual current diagnosis of bilateral 
hearing loss, which weighs against the claim.  

The Board observes that the veteran did not report an in-
service history of noise exposure until he filed his service 
connection claim in May 2000.  VA examinations in 1980, 1989, 
2001, and 2005 documented bilateral hearing loss but did not 
relate this diagnosis to active service or the veteran's 
likely in-service noise exposure as a combat infantryman 
(which, in any event, was not reported at the first two VA 
examinations in 1980 and 1989).  Following a review of the 
veteran's claims file, including his service medical records 
and post-service VA treatment records, and after obtaining 
the veteran's history from his wife, the VA examiner 
concluded in April 2005 that it was less likely than not that 
the veteran's current bilateral hearing loss was related to 
active service or in-service noise exposure due to acoustic 
trauma.  The VA examiner based his opinion on the rationale 
that the medical records showed a very significant decline in 
audiometric thresholds only since 1980, the veteran's wife 
reported a decline in the veteran's hearing only since the 
1970s, and hearing loss due to acoustic trauma occurs at the 
time of the trauma and not decades later.  There is no 
competent contrary opinion of record.

The Board acknowledges that, in April 2005, the VA examiner 
stated, "Although the veteran might have had hearing loss 
incurred while on active duty that would have been 
significant enough for rating purposes, it would be, in my 
opinion, only a remote possibility at best."  As noted 
above, this VA examiner also determined that it was less 
likely than not that the veteran's current bilateral hearing 
loss was related to active service.  Current regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006).  The Veterans Court also has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship).  Accordingly, even if the 
VA examiner's April 2005 opinion is viewed in the light most 
favorable to the veteran, this opinion does not establish 
service connection for bilateral hearing loss.

As to the assertions by the veteran and his representative of 
a causal link between bilateral hearing loss and any incident 
of or finding recorded during service, the Board finds that, 
as lay persons, neither the veteran nor his representative is 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he or his representative has 
specialized education, training, or experience that would 
qualify either of them to provide an opinion on this matter.  
Accordingly, the lay statements are entitled to no probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Higher Initial Rating for Tinnitus

Initially, the Board observes that the Veterans Court has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and assist do not apply to a claim if 
resolution of that claim is based on statutory interpretation 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

With respect to the veteran's initial rating claim for 
tinnitus, the facts are not in dispute.  As will be shown 
below, the Board finds that the veteran is already receiving 
the maximum disability rating available for tinnitus under 
the applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change.  
Resolution of the veteran's appeal is dependent instead on 
interpretation of the law and regulations pertaining to the 
assignment of disability ratings for tinnitus.  And the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
Therefore, because there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
higher initial rating claim for tinnitus, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Tinnitus is evaluated under Diagnostic Code (DC) 6260, which 
was revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, 
Note 2 (2006).  

In this case, the veteran filed an application to reopen a 
previously denied claim for service connection for tinnitus 
in July 2000.  The Board reopened this claim in December 2002 
and remanded it to the RO/AMC in November 2003.  In July 
2005, the RO granted the veteran's claim for service 
connection for tinnitus, assigning a 10 percent rating 
effective July 13, 2000.  In a November 2005 letter, the 
veteran's service representative requested a separate 
10 percent evaluation for tinnitus in each ear.  

There is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear under DC 6260.  38 C.F.R. 
§ 4.87, DC 6260 (2006).  

The Federal Circuit affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained in Smith that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with regulations, the Federal Circuit concluded 
that the Veterans Court had erred in not deferring to VA's 
interpretation.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular evaluation in excess of a single 10 percent rating 
for tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for his service-connected tinnitus in each 
ear must be denied under both the new and old versions of 
DC 6260.  As disposition of this appeal is based on the law 
and not the facts of the case, the appeal must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings for Gunshot Wounds to the Right Shoulder 
and Left Leg

The veteran's residuals of a gunshot wound to the right 
shoulder with Muscle Group I involvement have been evaluated 
as 30 percent disabling since July 13, 2000 (the date that VA 
received his increased rating claim).  His residuals of a 
gunshot wound to the left leg with Muscle Group XI 
involvement have been evaluated as 20 percent disabling since 
February 6, 1974.  He appeals for increased ratings.

In an April 2000 letter, A.E., M.D. (Dr. A.E.), stated that 
the veteran had complained of increased left leg pain while 
walking short distances.  The veteran questioned whether this 
left leg pain was related to his in-service gunshot wound to 
the left leg.  Dr. A.E. stated that the veteran's moderate 
lumbar spine stenosis was "the main underlying factor for 
his current problem."  

On VA muscles examination in July 2000, the veteran 
complained of a numb area from the site of a left knee scar 
distally to the ankle.  Physical examination showed that the 
veteran did not have complete paralysis.  He could feel deep 
touch but had paralysis to light touch and pinprick from the 
site of the scar to his left ankle.  The veteran had from 
0 to 140 degrees of motion in the knee and from 10 to 
45 degrees of motion in the ankle.  The diagnosis was a 
moderately severe gunshot wound, Muscle Group XI, left leg 
with diminished sensation from the point of the wound to the 
ankle.

On VA muscles examination in August 2000, the veteran 
complained of pain in the right shoulder.  Physical 
examination showed an 8-inch surgical scar posteriorly in the 
area where he was shot in the right shoulder, some loss of 
motion, and obvious shoulder pain.  Range of motion testing 
of the right shoulder showed abduction from 0 to 165 degrees, 
forward flexion from 0 to 170 degrees, 85 degrees of external 
rotation, and 90 degrees of internal rotation.  The veteran 
winced in pain as he manipulated the shoulder.  X-rays of the 
right shoulder showed degenerative changes of the 
glenohumeral joint and no soft tissue calcification.  The 
diagnosis was a gunshot wound, right shoulder, with loss of 
motion and pain. 

In a July 2004 statement, the veteran's wife contended that 
the veteran's left leg was "painful and weak" and he could 
hardly walk any more.  She also contended that the veteran's 
muscle damage from his in-service gunshot wounds to the right 
shoulder and left leg had worsened.  

On VA muscles examination in April 2005, the VA examiner 
reviewed the veteran's claims file and service medical 
records.  He found that pain affected both of the veteran's 
shoulders, not just the right shoulder.  There were no flare-
ups due to shoulder pain, although the veteran's bilateral 
shoulder pain was constant.  The veteran also experienced 
global weakness, was wheelchair-bound, had a limited command 
of the English language, and required constant care by his 
wife.  The veteran also experienced fatigability and 
incoordination in both shoulders.  The VA examiner stated 
that the veteran's left leg injury was a minor wound in the 
upper portion of the left gastrocnemius, Muscle Group XI.  
The veteran had limited motion in both knees due to 
inactivity and not related to the combat shell fragment wound 
in the left calf.  The wound in the right shoulder was medial 
to the scapula and, as a result of an exploratory surgery in 
the field, there was a 21 centimeter scar along the medial 
border of the right scapula.  The veteran's pain was almost 
solely located slightly above and medial to the inferior 
angle of the right scapula.  He experienced pain in the right 
shoulder with any motion and at rest.  The length of the 
track of the veteran's right shoulder wound was not 
determined.  There was no evidence of any open fracture in 
the left leg or right scapula.  Muscle damage was primarily 
to the inferior aspect of the rhomboid medial to the right 
scapula.  There was no tendon damage and no through-and-
through injury with muscle damage.  Debridement of the wound 
was carried out in the field with satisfactory healing.  The 
VA examiner noted that review of the claims file showed that, 
following in-service shell fragment shrapnel wounds, the 
veteran was treated in a field hospital for 3 months and then 
discharged to return to front line duty.  The veteran also 
had normal function shortly after service separation at a VA 
examination.  There was no evidence of prolonged infection, 
no slough of soft parts, and no intramuscular scarring.  
There was current loss of power and weakness, but that was 
global and not just related to the left calf, Muscle Group XI 
injury or to the right parascapular injury (which was "not 
really a shoulder injury").  There was fatigue and pain but 
no significant scarring, atrophy, localized loss of strength, 
no loss of deep fascia, no loss of muscle substance, no 
impairment of muscle tone, and no localized impairment of 
coordination of either left leg or right shoulder.  There was 
a global loss of strength and endurance.

Physical examination of the veteran's shoulders in April 2005 
showed an area of tenderness above and medial to the inferior 
angle of the right scapula, no tenderness in the left 
parascapular area, and otherwise identical findings in both 
shoulders.  Abduction was limited by stiffness to 140 degrees 
bilaterally and limited by pain medial to and above the 
inferior angle of the right scapula on the right, forward 
extension was equal bilaterally without pain to 160 degrees, 
posterior flexion was limited to 70 degrees bilaterally.  
Based on the nature and extent of the veteran's current 
scarring, the VA examiner found no entry wound medial to the 
right scapula.  Instead, he found a 21 centimeter surgical 
incision which was a very healthy scar with no abnormalities.  
The VA examiner found an entry scar but no exit scar on the 
left calf.  He noted that the shell fragment was removed in 
the field.  The VA examiner also found no adhesions, pain, or 
tenderness in either of the scars, although there was mild 
tenderness and mild pain above and medial to the inferior 
angle of the right scapula in an area roughly measuring 
6 centimeters in diameter.  The VA examiner concluded that 
there was "absolutely no functional impairment secondary to 
either of the combat wounds, the one in the left calf or the 
one medial to the right scapula."  Instead, the VA examiner 
found that the veteran had mild pain medial to the inferior 
border of the right scapula and an area of tenderness.  The 
veteran's limitations in his shoulder motions were identical 
bilaterally and represented disuse of all of the shoulder 
girdle muscles and arthralgia in both shoulder joints with or 
without arthritis.  None of these limitations were due to the 
veteran's combat wounds.  X-rays were normal.  The 
impressions were combat wounds and no functional impairment 
related to either of the two service-connected injuries.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board observes that, in cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant 
case, the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of VA's General Counsel, VAOPGCPREC 36-97, 
held that DC 5293 for intervertebral disc syndrome involves 
loss of range of motion because the nerve defects and 
resulting pain associated with nerve injury may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

In this case, the veteran's residuals of a shell fragment 
wound of the left leg with Muscle Group XI involvement are 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5311, which applies to injuries 
involving Muscle Group XI or the posterior and lateral crural 
muscles and calf muscles.  The function of these muscles is 
propulsion and plantar flexion of the foot (1), stabilization 
of the arch (2, 3), flexion of the toes (4, 5), and flexion 
of the knee (6).  Muscle Group XI also includes (1) triceps 
surae (gastrocnemius and soleus); (2) tibalis posterior; 
(3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; and 
(8) plantaris.  Under DC 5311, a 20 percent rating is 
available for a moderately severe muscle injury.  The maximum 
rating of 30 percent is available for a severe muscle injury.  
See 38 C.F.R. § 4.73, DC 5311.

The veteran's service-connected residuals of a gunshot wound 
to the right shoulder with Muscle Group I involvement are 
currently rated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.73, DC 5301, which applies to injuries involving Muscle 
Group I or the extrinsic muscles of the shoulder girdle. The 
function of these muscles is the upward rotation of the 
scapula and elevation of the arm above the shoulder level.  
Muscle Groups I and II act with Group III in forward and 
backward swing of arm.  It includes the extrinsic muscles of 
shoulder girdle:  (1) trapezius; (2) levator scapulae; and 
(3) serratus magnus.  Under DC 5301, a 30 percent rating is 
available for a moderately severe muscle injury of the 
dominant arm.  The maximum rating for a severe injury of the 
dominant arm is 40 percent.  See 38 C.F.R. § 4.73, DC 5301.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe injury is a 
through and through or deep penetrating wound due to high-
velocity missile or large or multiple low velocity missiles 
or which shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  A 
history with regard to this type of injury shoulder include 
prolonged hospitalized in service for treatment of wound, 
consistent complaints of cardinal signs and symptoms of 
muscle disability worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track 
as well as indications on palpation of loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area, 
abnormal muscle swelling and hardening in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
additional signs of severe muscle disability: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesion of scars to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where the bone is normally protected by the muscle; 
(c) diminished muscle excitability to pulse electrical 
current in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly in the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  See 
38 C.F.R. § 4.56(d)(4)

The Board finds that the veteran's residuals of a gunshot 
wound to the right shoulder with Muscle Group I involvement 
are not severely disabling such that an increased rating in 
excess of 30 percent is warranted.  The medical evidence 
shows that, on VA muscles examination in August 2000, there 
was no soft tissue calcification, some limitation of motion, 
and obvious pain in the veteran's right shoulder.  On VA 
muscles examination in April 2005, there were no flare-ups of 
right shoulder pain, although the pain was constant and 
accompanied by fatigue.  There was no evidence of an open 
right shoulder fracture, through-and-through injury with 
muscle damaged, prolonged infection, sloughing of soft parts, 
intramuscular scarring, atrophy, loss of deep fascia, muscle 
substance, impairment of muscle tone, or impairment of 
coordination.  The VA examiner also found no scar adhesions, 
although the veteran's right shoulder scar was mildly tender 
and painful.  Following a review of the veteran's claims 
file, including his service medical records, and a 
comprehensive physical examination, the VA examiner concluded 
that there was "absolutely no functional impairment" in the 
veteran's right shoulder and the veteran's right shoulder 
limitations were based on disuse and not his in-service 
combat wound.  The veteran's x-rays also were normal.  Absent 
objective medical evidence of severe muscle disability, the 
Board finds that the criteria have not been met for an 
increased rating in excess of 30 percent for the veteran's 
service-connected residuals of a gunshot wound to the right 
shoulder with Muscle Group I involvement.

The Board also finds that the veteran's residuals of a 
gunshot wound to the left leg with Muscle Group XI 
involvement are not severely disabling such that an increased 
rating in excess of 20 percent is warranted.  The medical 
evidence shows that, in April 2000, Dr. A.E. concluded that 
the veteran's lumbar spine stenosis was the source of his 
left leg problems.  On VA muscles examination in July 2000, 
there was no complete paralysis of the veteran's left leg and 
the diagnosis was moderately severe gunshot wound to the left 
leg.  On VA muscles examination in April 2005, the VA 
examiner noted that the veteran's left leg wound was minor 
and that his limitation of motion in both knees was due to 
inactivity and not the combat wound to the left leg.  There 
was no open fracture, prolonged infection, sloughing of soft 
parts, scarring, atrophy, loss of strength, deep fascia, or 
muscle substance, and no impairment of muscle tone or 
coordination.  There was an entry scar on the left calf but 
no exit scar.  Nor did the VA examiner find any adhesions, 
pain, or tenderness in the left calf.  The VA examiner 
determined that there was "absolutely no functional 
impairment" due to the veteran's residuals of a gunshot 
wound to the left leg with Muscle Group XI involvement.  
Absent objective medical evidence of severe muscle 
disability, the Board finds that the criteria have not been 
met for an increased rating in excess of 20 percent for the 
veteran's service-connected residuals of a gunshot wound to 
the left leg with Muscle Group XI involvement.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath.  The veteran has been retired throughout the 
pendency of this appeal.  The evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that his muscle injuries resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Conclusion

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  The Board also finds 
that the veteran is not entitled to an initial rating in 
excess of 10 percent for tinnitus, to include separate 
compensable ratings for tinnitus in each ear, as a matter of 
law.  The Board further finds that the preponderance of the 
evidence is against increased ratings in excess of 30 percent 
for residuals of a gunshot wound to the right shoulder with 
Muscle Group I involvement and in excess of 20 percent for 
residuals of a gunshot wound to the left leg with Muscle 
Group XI involvement.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b).  
However, there is no approximate balance of positive and 
negative evidence that otherwise warrants a more favorable 
decision.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include separate compensable ratings for 
tinnitus in each ear, is denied.

Entitlement to an increased rating in excess of 20 percent 
for residuals of a gunshot wound of the left leg with Muscle 
Group XI involvement is denied.

Entitlement to an increased rating in excess of 30 percent 
for residuals of a gunshot wound of the right shoulder with 
Muscle Group I involvement is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


